 Case 2:21-cv-10623-VAR-KGA ECF No. 1, PageID.1 Filed 03/22/21 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN MICHIGAN

RAYMOND MOORE,

      Plaintiff,
                                                   Case No.
v.
                                                   Hon.
GENERAL MOTORS COMPANY,
and SEDGWICK CLAIMS MANAGEMENT SERVICES, INC.


      Defendants.


Batey Law Firm, PLLC
SCOTT P. BATEY (P54711)
Attorney for Plaintiff
30200 Telegraph Road, Suite 400
Bingham Farms, Michigan 48025
(248) 540-6800-telephone
(248) 540-6814-fax
sbatey@bateylaw.com

               VERIFIED COMPLAINT AND JURY DEMAND
      NOW COMES, Plaintiff, Raymond Moore, by and through his attorneys,

Scott P. Batey and the Batey Law Firm, PLLC, and for his Complaint against

Defendant states as follows:

      1.     Plaintiff, is a resident of the City of Westland, County of Wayne, and

State of Michigan.
 Case 2:21-cv-10623-VAR-KGA ECF No. 1, PageID.2 Filed 03/22/21 Page 2 of 11




      2.     Defendant, General Motors Company, (hereinafter “GM”) is a

foreign for-profit corporation whose resident agent is the Prentice-Hall Corporation

System, Inc., and whose registered office address is 601 Abbot Road, East

Lansing, MI, 48823, and who is duly authorized to do business in the County of

Oakland, and State of Michigan.

      3.     Defendant,    Sedgwick     Claims     Management      Services,   Inc.,

(hereinafter “Sedgwick”) is a foreign for-profit corporation whose resident agent is

CSC-Lawyers Incorporating Service (Company), and whose registered office

address is 601 Abbot Road, East Lansing, MI, 48823, and who is duly authorized

to do business in the County of Oakland, and State of Michigan.

      4.    The events producing the original injury occurred in the County of

Wayne, State of Michigan and Jurisdiction and venue are proper in the United

States District Court for the Eastern District of Michigan pursuant to 28 U.S.C. §

1391(b) & (c).

      5.    Plaintiff brings this action for damages stemming from the acts and/or

omissions of Defendants constituting discrimination, violation of the FMLA,

negligence, adverse employment action and wrongful termination which resulted

in emotional and economic damages to the Plaintiff in violation of the Americans

with Disabilities Act (“ADA”), and the Family Medical Leave Act (“FMLA”).




                                         2
 Case 2:21-cv-10623-VAR-KGA ECF No. 1, PageID.3 Filed 03/22/21 Page 3 of 11




        6.    The amount in controversy exceeds $75,000.00 and is otherwise

within the Jurisdiction of this Court.

                           GENERAL ALLEGATIONS

        7.    Plaintiff incorporates by reference paragraphs 1 through 6 of the

Complaint as though fully set forth herein.

        8.    Plaintiff, Raymond Moore is a male who began his employment by

Defendant, GM, on or about February 2013, and was most recently employed as an

Operations Supervisor.

        9.    On or about August 3, 2020, Plaintiff woke up with symptoms

consistent with Covid-19, including a severe headache and persistent cough.

        10.   Consistent with GM’s policy, Plaintiff placed a call to the GM Nurse.

GM instructed Plaintiff to quarantine for 14 days and return to work on August 17,

2020.

        11.   On or about August 4, 2020 (the following day) Plaintiff’s symptoms

worsened and he began to experience anxiety regarding COVID-19 and his health.

He again called the GM Nurse, who suggested he be tested for Covid-19.

        12.   On or about August 14, 2020, Plaintiff was inadvertently exposed to

someone who had been with a COVID-19 patient. Plaintiff contacted the GM

Nurse again. He was instructed to quarantine for an additional 14 days, through

August 28, 2020.


                                         3
 Case 2:21-cv-10623-VAR-KGA ECF No. 1, PageID.4 Filed 03/22/21 Page 4 of 11




      13.   Plaintiff’s anxiety regarding COVID-19and his health continued to

worsen.

      14.   On August 24, 2020, Plaintiff treated with his physician, who

diagnosed Plaintiff with clinical stress and anxiety, and prescribed to him certain

anti-anxiety medications.

      15.   Plaintiff’s doctor provided him with documentation recommending he

be excused from work for 30 days while he remained under medical care. The note

indicated Plaintiff would return to work on September 28, 2020.

      16.   On or about August 25, 2020 (the following day) the GM Nurse

informed Plaintiff he would need a letter evidencing he was under medical care,

and that he should apply for medical leave through Defendant, Sedgwick.

      17.   On or about August 26, 2020 (the following day) Plaintiff provided

Defendant, Sedgwick, with his application for medical leave, as well as a letter

from his physician stating that he would not be able to return to work until

September 28, 2020.

      18.   On or about September 3, 2020, having heard nothing from

Defendant, Sedgwick, Plaintiff called again and was told additional paperwork

from his doctor’s office would be required, and that such documentation should be

submitted via facsimile.




                                        4
 Case 2:21-cv-10623-VAR-KGA ECF No. 1, PageID.5 Filed 03/22/21 Page 5 of 11




      19.    On or about September 6, 2020, Plaintiff again followed up with

Defendant, Sedgwick, and was told for the first time that in order to be approved

he would need to treat with a therapist, and provide documentation of his

diagnoses through his therapist or mental health professional.

      20.    Plaintiff moved swiftly to comply with Sedgwick’s requirements. On

or about September 8, 2020, Plaintiff received a referral from his doctor’s office to

a therapist for further treatment.

      21.    Plaintiff continued to monitor his benefit status through his

MySedgwick.com accounts and learned that his leave had been approved from

9/10/2020 to 9/29/2020.

      22.    Throughout the month of September, 2020, Plaintiff worked

continuously with his therapist, completing an assessment for clinical stress and

anxiety, and receiving treatment as well as attending individual therapy sessions.

      23.    Plaintiff kept Defendant, Sedgwick, apprised of his treatment, and was

continuously told that his FMLA had been approved.

      24.    On September 30, 2020, Plaintiff received a letter from Defendant,

General Motors, informing him he had been terminated for failure to appear at

work by September 3, 2020.

      25.    Upon receiving notice of his termination, Plaintiff immediately

contacted Defendant, Sedgwick again, and Sedgwick directed him to his


                                         5
 Case 2:21-cv-10623-VAR-KGA ECF No. 1, PageID.6 Filed 03/22/21 Page 6 of 11




mysedgwick.com page where it showed that his leave had been approved from

September 10, 2020 until September 29, 2020.

      26.    In spite of Plaintiff being approved for FMLA leave and its duty to

retroactively apply/approve FMLA leave, Defendant General Motors was

unwilling to reinstate him as an employee because Defendant, Sedgwick failed to

provide it with confirmation it approved Plaintiff’s FMLA leave.

      27.    Defendants’ actions were intentional, or were carried out with reckless

indifference to Plaintiff’s rights and sensibilities.

                                      COUNT I
                                    NEGLIGENCE

      28.    Plaintiffs hereby incorporate by reference each and every allegation as

set forth in paragraphs 1 through 28 as though more fully set forth herein.

      29.     Defendant, Sedgwick, was the third-party administrator for Plaintiff’s

employer Defendant, General Motors and was responsible for processing medical

leaves including FMLA leaves and advising Plaintiff and Defendant, General

Motors when Plaintiff’s FMLA leaves were approved or denied and whether

Plaintiff needed to provide additional medical verification.

      30.     As Defendant, General Motors’ third-party Administrator, Defendant,

Sedgwick undertook, assumed and owed a duty to Plaintiff to process his requests

for medical leave with reasonable care, prudence and accuracy in accordance with



                                            6
  Case 2:21-cv-10623-VAR-KGA ECF No. 1, PageID.7 Filed 03/22/21 Page 7 of 11




the laws of the State of Michigan thereby creating a special relationship between

Plaintiff and Defendant, Sedgwick.

     31.       Defendant, Sedgwick breached its to Plaintiff by failing to provide

Defendant, General Motors with notification that it had approved Plaintiff’s FMLA

leave.

         24.   As a direct and proximate result of Defendant, Sedgwick’s breach of

duties owed to Plaintiff, Plaintiff sustained, and will sustain in the future, injuries

and damages, including, but not limited to, loss of earnings; loss of career

opportunities; mental and emotional distress; loss of reputation and esteem in the

community; and loss of the ordinary pleasures of everyday life, including the

opportunity to pursue gainful occupation of choice.

         32.   Defendant Sedgwick is vicariously liable for the negligence and

tortuous conduct of its employees.

               WHEREFORE, Plaintiff respectfully requests judgment in his favor

and against Defendant in an amount in excess of $75,000.00, plus exemplary

damages, together with costs, interest, attorney fees and punitive/treble damages as

allowed by statute and any other relief this Honorable Court deems appropriate.

                                  COUNT II
                           VIOLATION OF THE FMLA

         33.   Plaintiff incorporates by reference paragraphs 1 through 32 of the

Complaint as though fully set forth herein.

                                           7
  Case 2:21-cv-10623-VAR-KGA ECF No. 1, PageID.8 Filed 03/22/21 Page 8 of 11




       34.   Defendant was Plaintiff’s “employer” within the meaning of the

FMLA.

       35.   Plaintiff suffered clinical anxiety, which is a serious medical

condition that required Plaintiff’s absence from work while he sought treatment.

       36.   Plaintiff requested and was approved for intermittent medical leaves

which were protected under FMLA and which were approved by the Employer.

       37.   Defendant violated the FMLA by harassing, discriminating against,

and/or retaliating, including termination against the Plaintiff in significant part

because he exercised rights under the FMLA.

       38.   As a direct and proximate result, Plaintiff has sustained damages

including, but not limited to loss of income, including past and future income,

costs and attorney fees.

       WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendant in an amount in excess of $75,000.00, plus exemplary damages,

together with costs, interest, attorney fees and punitive/treble damages as allowed

by statute and any other relief this Honorable Court deems appropriate.

                                  COUNT III
                                 RETALIATION

       35.   Plaintiff incorporates by reference paragraphs 1 through 34 of the

Complaint as though fully set forth herein.

       36.   Pursuant to the Family Medical Leave Act, employees are guaranteed

                                          8
 Case 2:21-cv-10623-VAR-KGA ECF No. 1, PageID.9 Filed 03/22/21 Page 9 of 11




the right to be free from discrimination from employers and/or supervisors based

upon the use of medical leave.

      37.    Plaintiff’s appropriate use of medical leave was the sole factor in

Defendants’ employment decisions.

      38.    Defendant was Plaintiff’s employer within the meaning of the FMLA.

      39.    Plaintiff contacted the appropriate representatives of Defendant, in

accordance with Defendants’ policies and procedures for requesting medical leave.

      40.    Plaintiff was engaging in a protected activity when he requested

medical leave, pursuant to the FMLA.

      41.    In response to Plaintiff’s approved usage of medical leave, and his

several calls to Defendant, GM, regarding his requests for leave, Defendant

retaliated against Plaintiff and took adverse employment actions against Plaintiff.

      42.    Defendant had actual and constructive notice that it was violating

Plaintiff’s rights under the FMLA.

      43.    Despite having notice of discrimination, Defendant failed to take any

remedial action, but instead took adverse employment action against Plaintiff in

retaliation for his complaints and for his requests for leave.

      44.    As a proximate result of Defendants’ retaliation of Plaintiff, Plaintiff

has sustained injuries including, but not limited to, mental anguish, fright, shock,

embarrassment, humiliation, mortification, outrage, anxiety, emotional distress,


                                           9
Case 2:21-cv-10623-VAR-KGA ECF No. 1, PageID.10 Filed 03/22/21 Page 10 of 11




loss of self-esteem, loss of earnings and other employment benefits and a loss of

capacity for the enjoyment of life.

      WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendant in an amount in excess of $75,000.00, together with costs,

interest and attorney fees and any other relief this Honorable Court deems

appropriate.

                                            Respectfully submitted,

                                            BATEY LAW FIRM, PLLC

                                      By:
                                            SCOTT P. BATEY (P54711)
                                            RYAN T. FOWLER (P84210)
                                            Attorneys for Plaintiff
                                            30200 Telegraph Road, Suite 400
                                            Bingham Farms, Michigan 48025
                                            (248) 540-6800
                                            sbatey@bateylaw.com
                                            rfowler@bateylaw.com
Dated: March 22, 2021

                                      By: /s/ Raymond Moore
                                         Raymond Moore, Plaintiff




                                             10
Case 2:21-cv-10623-VAR-KGA ECF No. 1, PageID.11 Filed 03/22/21 Page 11 of 11




                        DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, Raymond Moore, by and through his attorneys,

Scott P. Batey and the Batey Law Firm, PLLC, and hereby demands a trial by jury

on all issued allowed by law.

                                     Respectfully submitted,

                                     BATEY LAW FIRM, PLLC

                                 By: /s/ Scott P. Batey
                                     SCOTT P. BATEY (P54711)
                                     RYAN T. FOWLER (P84210)
                                    Attorneys for Plaintiff
                                     30200 Telegraph Road, Suite 400
                                     Bingham Farms, Michigan 48025
                                     (248) 540-6800
                                     sbatey@bateylaw.com
Dated: March 22, 2021




                                      11
